Exhibit 10.2
AMENDMENTS TO OFFER LETTER OF BRIAN KECK
     Brian Keck (“Keck”) and ConAgra Foods, Inc. hereby agree to amend the offer
letter (“Offer Letter”) issued to Keck on August 27, 2010, as follows:

  1.   “Termination of employment” as used in the Offer Letter shall mean
“separation from service” within the meaning of Internal Revenue Code section
409A (“409A”).     2.   The parties agree that the 104 week severance term
referenced in paragraph 10 of the Offer Letter shall be paid as salary
continuation and not in a lump sum payment, commencing with the next regular
payroll date following the termination of employment (but not later than thirty
(30) days following the termination), and continuing thereafter on each regular
payroll payment date (but not less frequently than monthly) and at the rate of
salary in effect at termination.     3.   The Offer Letter shall be interpreted
not to permit a delay in severance payments while a release is obtained from
Keck, but either failing to timely sign and return the release or revoking the
release will result in forfeiture of the severance pay.     4.   The following
paragraph shall be added to the Offer Letter: “For purposes of section 409A of
the Internal Revenue Code (“409A”), you understand that you are a Key Employee
as defined by 409A(a)(2)(B)(i) for the current 12 month period. Accordingly,
upon your separation from service as defined by 409A, you may be identified as a
Key Employee for the then applicable 12 month period. If you are, any portion of
your severance pay covered by 409A and payable within six months of your
separation from service date (if any) shall have its payment delayed until six
months following the separation from service date. Any amounts that have been
subject to this six month delay will be paid to you on the first pay day
following the end of the six month period (in addition to the amount otherwise
payable on that pay day).”

Agreed & Accepted:

     
/s/ Brian Keck
  12/20/2010
 
   
Brian Keck
  Date
 
   
/s/ Gary Rodkin
  12/20/2010
 
   
Gary Rodkin, on behalf of ConAgra Foods, Inc.
  Date

44



--------------------------------------------------------------------------------



 



Personal & Confidential
Mr. Brian Keck
1116 Shepard Oaks Drive
Wildwood, MO 63038
Dear Brian:
It is my pleasure to offer you the position of Executive Vice President and
Chief Administrative Officer, ConAgra Foods, Inc. This position will report to
me and be based in Omaha with a start date of September 7, 2010. The details of
this offer are as follows:

  1)   Annual Salary: $525,000.00, payable bi-weekly at a rate of $20,192.30.  
  2)   Annual Incentive: You will participate in the ConAgra Foods Management
Incentive Plan in FY2011, which began on May 31, 2010, and in future years, in
accordance with the plan’s provisions. Your incentive opportunity will be
targeted at 100% of your annual base salary. If the plan objectives are met,
then you will be eligible to receive a full year bonus award for FY2011, payable
following the conclusion of FY2011 at the same time as earned awards are paid to
other senior executives, in accordance with the plan’s provisions (excluding
those related to proration of awards for plan participation of less than a full
fiscal year). Participation will be in the version of the plan linked 100% to
total-company profit before tax performance. You will receive a copy of the plan
document.     3)   Long Term Senior Management Incentive Program: Beginning in
FY2011, you will participate in the company’s long term senior management
incentive program.

  a.   You will receive a grant of 32,000 performance shares (at target) for the
FY2011 through FY2013 cycle of the Performance Share Plan, under and subject to
the ConAgra Foods, Inc. 2009 Stock Plan, ConAgra Foods, Inc. 2008 Performance
Share Plan and the operational rules adopted by the Human Resources Committee of
the Board for the FY2011 through FY2013 cycle of the program.

45



--------------------------------------------------------------------------------



 



      The award will be paid out, if earned, in shares of stock following the
conclusion of FY2013 at the same time as earned awards are paid to other senior
executives.     b.   You will receive a grant of 160,000 non-qualified stock
options, under and subject to the ConAgra Foods, Inc. 2009 Stock Plan and the
option award agreement provided. The options will vest 40% on the first
anniversary of the date of grant and 30% on each of the second and third
anniversaries of the date of grant so that the award will be fully vested on the
third anniversary of the date of grant. The exercise price of the options will
be equal to the closing market price of the company’s common stock on the NYSE
on the date of the grant. The date of grant will be the first trading day of the
month following the commencement of your employment.

  4)   Restricted Stock Units: You will receive a grant of 40,000 restricted
stock units, under and subject to the ConAgra Foods, Inc. 2009 Stock Plan and
the RSU award agreement provided. These restricted stock units will fully vest
on the third anniversary of the date of grant, except as provided below in
Section 10 and in the award agreement. The date of grant will be the first
trading day of the month following the commencement of your employment.     5)  
Qualified Retirement Benefits: You will be eligible to participate in the
qualified ConAgra Foods Pension Plan for Salaried Employees (the “Qualified
Pension”) and the ConAgra Foods, Inc. Retirement Income Savings Plan, according
to plan provisions.     6)   Non-Qualified Retirement Benefits: You will be
eligible to participate in the ConAgra Foods, Inc. Non-Qualified Retirement
Income Savings Plan, according to plan provisions.     7)   Sign —On: You will
receive $100,000.00, less required withholdings, within 30 days of your start
date. If prior to September 7, 2012 you are terminated by the company for
“Cause,” or terminate your own employment without either “Good Reason” or the
consent of the Board of Directors or its Human Resources Committee, you agree to
repay to the company $65,000.00 within 30 days of such separation.     8)  
Vacation: You will be eligible for four (4) weeks of vacation per year.     9)  
Relocation Package: You will be eligible for the ConAgra Foods Executive
Relocation Program, which includes a lump sum Transition Support Payment of
$20,000.00. That

46



--------------------------------------------------------------------------------



 



      payment is considered compensation and appropriate taxes will be withheld.
However, this payment will be tax assisted (grossed-up). Attachment A outlines
the details of this program.

  10)   Severance Provision: If you are terminated by the company for reasons
other than “Cause” or a change in control, or if you terminate your employment
within 45 days of the occurrence of “Good Reason”:

  a.   as part of a severance agreement and waiver of claims with the company,
you will be offered 104 weeks of salary continuation; and     b.   options
vested at your time of separation will remain exercisable for the shorter of
three years post termination or the original term of the option; and     c.   if
unvested, the restricted stock units referenced in Section 4 of this letter will
vest one-third for each full year of service you have completed.

  11)   Change in Control: You will be a signatory to the company’s standard
Change of Control Agreement with benefits payable at three times your salary and
bonus.     12)   Retirement with Approval of the Board: If you retire from the
company with the consent of the Board of Directors or its Human Resources
Committee prior to being vested in the Qualified Pension, options vested at the
time of your separation will remain exercisable for the shorter of three years
post separation or the original term of the option.     13)   Employee Benefits:
Your salary will be supplemented with the benefit package offered to employees
and executives at your level. In addition, you will be subject to no waiting
period on health and welfare plans in which you can participate, and the waiting
period for full coverage under the company’s short term disability plan shall be
waived.     14)   Stock Ownership Requirement: You will be subject to the
company’s stock ownership policy for senior executives as adopted by the Human
Resources Committee of the Board of Directors from time to time.     15)  
Contingency: This offer is contingent upon the successful completion of our
pre-employment drug and background screening required for executives, you
executing the company’s standard employee agreements related to insider trading,
confidentiality and

47



--------------------------------------------------------------------------------



 



      non-solicitation matters, and you providing proof that you are authorized
to work in the United States.

  16)   Definitions: As used herein:

  a.   “Good Reason” means (i) you are no longer reporting to the CEO or
Chairman of the Board, (ii) there has been a significant contraction of your
duties (as set forth on Attachment B) not at your own direction, (iii) your base
salary or annual incentive target as identified herein has been reduced, or
(iv) your primary office has moved to a location other than Omaha, Nebraska.    
b.   “Cause” shall mean (i) action by you involving willful malfeasance in
connection with your employment having a material adverse effect on the Company,
(ii) substantial and continuing refusal by you in willful breach of your
obligation to perform the duties ordinarily performed by an executive occupying
your position, which refusal has a material adverse effect on the Company, or
(iii) you being convicted of a felony or misdemeanor involving moral turpitude
under the laws of the United States, any state, and/or any city.

I look forward to your favorable response, which you can indicate by signing and
returning a copy of this letter.
Sincerely,
/s/ Gary Rodkin
 
Gary Rodkin
Chief Executive Officer
ConAgra Foods, Inc.
Enclosures:
Summary of Executive Relocation Program
CAO Position Responsibilities
Form of Option Agreement
Form of RSU Agreement

48



--------------------------------------------------------------------------------



 



Offer Acceptance
I accept this offer of employment. In so doing, I understand and agree that my
employment with ConAgra Foods is at will, that I am not employed for any
specified duration, and that my employment may be terminated by myself, or
ConAgra Foods at any time, with or without cause and with or without notice.

     
/s/ Brian Keck
  8/28/2010
 
   
Signature
  Date
Brian Keck
   

cc:     Rob Sharpe
Colleen Batcheler

49



--------------------------------------------------------------------------------



 



Exhibit B
Chief Administrative Officer
Position Responsibilities
Overall leadership for the following staff functions:

  •   Human Resources (operations HR, compensation, benefits, diversity and
inclusion, organization development and staffing)     •   Real Estate and
Facilities (which includes relocation and corporate security)     •   Internal
and External Communications (excluding brand PR)     •   Corporate Affairs

Serve as primary staff support for the Human Resources Committee of the Board of
Directors.
Member of the CEO’s senior leadership team.

50